Citation Nr: 0120075	
Decision Date: 08/04/01    Archive Date: 08/10/01

DOCKET NO.  96-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the RO in 
Roanoke, Virginia, which denied the veteran's claim for 
service connection for residuals of dental trauma, for the 
purpose of receiving VA outpatient dental treatment.  The RO 
decision was in response to a claim for VA outpatient dental 
treatment that the veteran filed with the Salem, Virginia, VA 
Medical Center (VAMC).  In a June 1997 decision, the Board 
denied service connection for residuals of dental trauma, for 
the purpose of receiving VA outpatient dental treatment.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 1999 
order, the Court vacated the June 1997 Board decision, and 
remanded the case to the Board.  The October 1999 Court order 
appears to construe the issue as entitlement to VA outpatient 
dental treatment under any category of eligibility for 
treatment.  The Court addressed entitlement to Class II VA 
outpatient dental treatment, and the Court noted that the 
Board had not addressed the veteran's potential entitlement 
to VA outpatient dental treatment under other eligibility 
categories listed at 38 C.F.R. § 17.161.  In light of the 
Court order, the Board has characterized the issue on appeal 
as entitlement to VA outpatient dental treatment.  In 
September 2000, the Board remanded the case to the RO for 
action consistent with the Court's order.


REMAND

The Board finds that the RO has not completed the actions 
requested in the Board's September 2000 remand.  The Court 
has ruled that the Board has a duty under law to ensure that 
the RO complies with remand orders of both the Court and the 
Board.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, 
the Board must remand the case again for compliance with the 
instructions of the Court and the Board.

Background

The report of a February 1951 pre-induction examination of 
the veteran indicated that the veteran was missing upper 
teeth numbers 1, 3, and 16, and lower teeth numbers 17, 18, 
19, 20, 29, 30, and 32 at that time.  Service dental 
treatment records reflect that he underwent extractions of 
teeth in June 1952, March 1953, and September 1953.  As of 
January 1954, all of his upper teeth, numbers 1 through 16, 
were absent, replaced by a full denture.  His lower teeth 
numbers 17 through 20 and 29 through 32 were absent, and 
replaced by partial dentures.

In February 1954, the VA indicated that it had received the 
veteran's application for dental treatment.  In an April 1954 
rating decision, the RO indicated that service connection was 
granted for the veteran's teeth numbers 2, 4, 5, 6, 7, 8, 9, 
10, 11, 12, 13, 14, 15, and 32.  In an April 1954 letter, the 
Chief of VA Dental Service notified the veteran as to which 
of his teeth were found to be service connected.  The letter 
indicated that appropriate action would be taken on the 
veteran's present application for VA dental treatment.  The 
letter indicated that, if the veteran needed treatment for 
the service-connected teeth in the future, he should apply 
for treatment.  The letter indicated that the letter did not 
authorize examination or treatment.

A VA form dated in November 1993 indicates that the veteran 
was seeking VA outpatient dental care.  The RO denied 
entitlement to outpatient dental care in December 1993, on 
the grounds that there was no evidence that the veteran had 
sustained dental trauma.  In a May 1996 hearing at the RO, 
the veteran reported that a dentist extracted many of his 
teeth during service.  The veteran reported that he had 
questioned whether it was necessary for so many teeth to be 
extracted, but that he had been told that it was necessary.  
The veteran reported that, about a year after he left service 
in 1954, a lower tooth was bothering him, and he went to a VA 
office to request VA dental treatment.  He reported that he 
was told that he could go to a VA facility for treatment, and 
that he might have to stay for a couple of days.  The veteran 
reported that he had not been able to afford time off from 
work, so he had not gone for the VA treatment.  He reported 
that he did not request VA dental treatment again until 
approximately 40 years later, when he developed pain and 
swelling in his jaw.

Remand Instructions of the Court and the Board

In the October 1999 Court order, the Court indicated that the 
Board must consider whether the veteran's eligibility for VA 
outpatient treatment was properly terminated.  The Court 
called for consideration of Court decisions in Grovhoug v. 
Brown, 7 Vet. App. 209 (1994) and Mays v. Brown, 5 Vet. App. 
302 (1993), with regard to the termination of eligibility for 
VA outpatient dental treatment.

In the September 2000 Board remand, the Board issued the 
following instructions:

1.  The RO should have the VAMC obtain 
copies of all of the veteran's past 
application forms in which he requested 
VA outpatient treatment, as well as all 
records of dental treatment provided by 
the VA.  All such records should be 
associated with the claims folder.

2.  The VAMC should make a determination 
of whether the veteran is eligible for VA 
outpatient dental treatment under any 
eligibility category of 38 C.F.R. § 
17.161 (the VAMC should address each and 
every category).  [If any additional 
rating action by the RO is required, to 
enable the VAMC to make the treatment 
eligibility determination, such should be 
done.]

3.  If the VAMC determines that the 
veteran is not eligible for current or 
continued outpatient dental treatment, 
the VAMC must provide the veteran with 
due process notice as outlined in 
Grovhoug, supra, 38 U.S.C.A. § 5104, and 
38 C.F.R. § 3.103, and applicable manual 
provisions.  This includes providing the 
veteran with the reasons for the 
decision, a summary of the evidence 
relied on, and explanation of the 
procedure for obtaining review.  
Additionally, if previous eligibility is 
being discontinued, notice must be given 
60 days prior to termination of benefits.

4.  If the benefit sought on appeal is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

Actions Needed

With regard to the first instruction in the September 2000 
Board remand, the claims file does not contain records of the 
veteran's requests for VA outpatient dental treatment.  The 
veteran has reported that he requested treatment on one 
occasion approximately a year after his 1954 separation from 
service, and that he again requested treatment in the 1990s.  
The VAMC and RO should attempt to obtain copies of the 
veteran's written requests for treatment, as well as records 
of any VA dental treatment that the veteran has received.  If 
such records are not available, a complete written 
explanation should be given.

With regard to the Board's second remand instruction, in 
March 2001 a dental claims clerk from the Salem, Virginia, 
VAMC issued a letter addressing the regulations for 
eligibility for VA outpatient dental treatment.  That letter, 
however, erroneously indicated that the veteran had not been 
rated service-connected for a dental condition.  In addition, 
the VAMC letter did not address the following classes of 
eligibility: Class II, Class II(a), Class IIR, and Class VI.  
With regard to those classes of eligibility that the letter 
did mention, the letter did not in every case explicitly 
state the reason why the veteran did not meet the 
requirements for the particular class of eligibility.  The 
VAMC should prepare a new determination that takes into 
consideration that service connection was established in 1954 
for extractions of the veteran's teeth, and that addresses 
every class of eligibility as it applies to the facts in the 
veteran's case.

As pointed out by the veteran's representative in May 2001 
written argument to the Board, there has been no compliance 
with the third and fourth instructions of the Board's 
September 2000 remand.  Those instructions should be 
fulfilled.

Accordingly, this case is again REMANDED for the following:

1.  The RO should have the VAMC obtain 
copies of all of the veteran's past 
application forms in which he requested 
VA outpatient treatment, as well as all 
records of dental treatment provided by 
the VA.  All such records should be 
associated with the claims folder.  If 
such records are not available, a 
complete written explanation should be 
provided.

2.  The VAMC should make a new 
determination as to whether the veteran 
is eligible for VA outpatient dental 
treatment under any class of eligibility, 
as described in 38 C.F.R. § 17.161.  
The VAMC should address each and every 
class of eligibility, and should explain 
how the facts in the veteran's case apply 
to each class of eligibility.  The VAMC 
should take into consideration the RO's 
1954 rating decision that established 
service connection for extractions of the 
veteran's teeth.

3.  If the VAMC determines that the 
veteran is not eligible for current or 
continued outpatient dental treatment, 
the VAMC must provide the veteran with 
due process notice as outlined in 
Grovhoug v. Brown, 7 Vet. App. 209 
(1994), 38 U.S.C.A. § 5104, 38 C.F.R. § 
3.103, and applicable manual provisions.  
This includes providing the veteran with 
the reasons for the decision, a summary 
of the evidence relied on, and 
explanation of the procedure for 
obtaining review.  Additionally, if 
previous eligibility is being 
discontinued, notice must be given 60 
days prior to termination of benefits.

4.  If the benefit sought on appeal is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


